Citation Nr: 0123583	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  01-03 444A	)	DATE
	)
	)


THE ISSUE

Whether the November 28, 2000, decision of the Board of 
Veterans' Appeals (Board), was clearly and unmistakably 
erroneous in denying a claim of clear and unmistakable error 
(CUE) in a December 1994 rating decision, assigning a 20 
percent evaluation for residuals of a fracture of the right 
femur with knee involvement.  


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Associate Counsel






INTRODUCTION

The veteran had active military service from May 1968 to May 
1994.  This matter is before the Board as an original action 
on the motion of the veteran in which he alleges CUE in a 
November 28, 2000, Board decision that denied a claim of CUE 
in a December 1994 rating decision.  


FINDINGS OF FACT

1. In a November 28, 2000, decision, the Board denied the 
veteran's claim of CUE in a December 1994 rating decision 
assigning a 20 percent evaluation for residuals of a 
fracture of the right femur with knee involvement.  

2. There was a tenable basis for the Board's November 28, 
2000, decision.  


CONCLUSION OF LAW

The November 28, 2000, Board decision, denying a claim of CUE 
in a December 1994 rating decision, assigning a 20 percent 
evaluation for residuals of a fracture of the right femur 
with knee involvement, was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. 
§ 20.1403 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

The relevant evidence of record at the time of the December 
1994 rating decision consisted of the veteran's service 
medical records, the report of an October 1994 VA orthopedic 
examination, statements by the veteran, and written argument 
submitted by his representative.  

Service medical records show that the veteran was 
hospitalized from November 1970 to February 1971 after 
sustaining a fracture of the right medial femoral condyle.  
The injury occurred when the veteran was struck by a car 
while riding his motorcycle.  He subsequently underwent 
irrigation, debridement, internal fixation, and closure of 
the fracture.  The diagnosis was open fracture, right medial 
femoral condyle, displaced, comminuted, with loss of 
articular cartilage and torn posterior cruciate ligament.  He 
also sustained a left knee injury and underwent surgery for 
problems related to the residuals of this injury.  

The veteran underwent an orthopedic consultation in December 
1972 to evaluate his right knee condition.  It was noted that 
internal fixation was removed in September 1972 and that the 
veteran had continued to improve.  Range of motion of the 
right knee was from zero to 95 degrees.  There was moderate 
atrophy of the quadriceps muscles, right knee greater than 
the left; and laxity of the medial collateral ligament of the 
left knee, in addition to anterior cruciate ligament laxity, 
right knee greater than the left.  The scars on both knees 
were well healed and non-tender.  

Subsequently, the veteran was hospitalized from August to 
September 1984 for treatment of right knee problems.  He 
underwent right knee arthroscopy, plica excision of the 
suprapatellar pouch of the right knee, and abrasion 
chondroplasty of the patella and medial femoral condyle of 
the right knee.  The diagnosis was degenerative joint disease 
of the right knee.  

During a period of hospitalization in December 1992, the 
veteran underwent diagnostic arthroscopy of the right knee 
and arthroscopic partial synovectomy and plica resection.  
The veteran reported a history of suffering from severe 
arthritis in his right knee, and that during the previous 10 
months, he had suffered from persistent clicking and locking 
in approximately 30 degrees of flexion.  The diagnoses were 
severe degenerative joint disease of the right knee, and 
multiple intra-articular adhesions with recurrent plica along 
the medical aspect of the right knee.  

Additionally, service medical records show that the veteran 
was seen in the orthopedic clinic in March 1994 for advice on 
a TKA (total knee arthroplasty of the right knee).  The 
examiner did not recommend the veteran for a TKA of the right 
knee, and noted that the veteran could not expect significant 
increase in the range of motion.  It was noted that the 
veteran was not having much knee pain.

Following service, the veteran underwent a VA orthopedic 
examination in October 1994.  He gave a history of four 
surgeries on the right knee, and complained of an inability 
to get functional range of motion with the right knee.  He 
reported trouble clearing his right leg in his gait stride as 
he had such limited range of motion with the right knee.  
Clinical evaluation disclosed right knee extension lag of 10 
degrees and flexion to 40 degrees.  There were multiple scars 
of the right knee, in addition to large osteophytes, but no 
swelling.  Radiographic studies of the right and left knees 
revealed degenerative arthritic changes involving both knees, 
with marked changes on the right side.  The diagnosis was 
status post open arthrotomies of the right and left knees 
with subsequent degenerative changes, as well as flexion 
contractures of the right knee with severe limitation of 
range of motion and function.  

II.  Analysis

Clear and unmistakable error is defined at 38 C.F.R. § 
20.1403(a) as "the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law as it 
existed when that decision was made.  38 C.F.R. § 
20.1403(b)); see also Russell v. Principi, 3 Vet. App. 310, 
314 (1992).  

In Russell, the Court set forth a three-pronged test for 
determining when there is CUE present in a prior decision.  
These are (1) either the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Russell v. Principi, 3 Vet. 
App. at 313-14.

Further, with respect to the first prong of the Russell test, 
the Court has held that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  See Baldwin v. West, 13 Vet. App. 1, 
5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  
Similarly, absent VA's commission of "a grave procedural 
error," see Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), 
the Court has held that the VA's breach of its duty to assist 
can not form a basis for a claim of clear and unmistakable 
error.  See Tetro v. Gober, 14 Vet.App. 100, 109 (2000); 
Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

In addition, in a recent decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
38 C.F.R. § 20.1404(b), which required that a claimant plead 
CUE with sufficient particularity, was invalid.  The Federal 
Circuit reasoned that 38 C.F.R. § 20.1404(b), in conjunction 
with the rule codified at 38 C.F.R. § 20.1409(c), operated to 
prevent Board review of any CUE claim that was the subject of 
a motion that was denied for failure to comply with the 
filing and pleading requirements of the rule codified at 38 
C.F.R. § 20.1404(b).  The Federal Circuit explained that the 
regulation was contrary to the requirement of 38 U.S.C. 
§ 7111(e) that a CUE claim "shall be decided by the Board on 
the merits."  Disabled American Veterans v. Gober, 234 F.3d 
682 (Fed. Cir. 2000).  In that same decision, however, the 
Federal Circuit upheld the validity of each of the other 
implementing regulations that had been challenged.  Id.  

The veteran, through his representative, alleges that the 
December 1994 rating decision and consequently the Board 
decision of November 28, 2000, were clearly and unmistakably 
in error in (1) failing to find that the veteran had marked 
knee disability, warranting a 30 percent rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5255 (1994), or (2) in 
failing to find, in accordance with 38 C.F.R. § 4.72 (1994), 
that the veteran had severe injury of Muscle Group XIV, 
warranting a 40 percent evaluation under 38 C.F.R. § 4.73a, 
Diagnostic Code 5314 (1994).  

The Board notes that 38 C.F.R. § 4.73, Diagnostic Code 5255 
(1994) provides that malunion of the femur with knee or hip 
disability warrants a 10 percent evaluation if the knee or 
hip disability is slight, a 20 percent evaluation if the knee 
or hip disability is moderate or a 30 percent evaluation if 
the knee or hip disability is marked.  

Although one could have concluded on the basis of the 
evidence of record at the time of the December 1994 rating 
decision that the veteran's right knee disability was marked 
rather than moderate, the representative's argument relates 
to the weighing and interpretation of the evidence.  Although 
the representative believes that the evidence of marked knee 
disability was clear, the regional office in December 1994 
did not view the evidence in that manner.  The argument that 
the RO committed CUE in failing to grant a 30 percent rating 
under Diagnostic Code 5255 was specifically addressed and 
correctly rejected by the Board in its November 2000 
decision.

With respect to the second allegation of CUE, the Board notes 
that 38 C.F.R. § 4.73, Diagnostic Code 5314 (1994) provides 
that injury of Muscle Group XIV, the anterior thigh group, 
warrants a noncompensable evaluation if it is slight, a 10 
percent evaluation if it is moderate, a 30 percent evaluation 
if it is moderately severe or a 40 percent evaluation if it 
is severe.  

The representative argues that had the RO properly considered 
the provisions of 38 C.F.R. § 4.72 (1994), the presence of 
severe muscle injury would have been conceded.  This section 
provides that where there is a history of compound comminuted 
fracture and definite muscle or tendon damage from the 
missile, the grade of muscle injury will be considered 
severe.  It further provides that there are locations, as in 
the wrist or over the tibia, where muscle damage might be 
minimal or damage to tendons repaired by suture, and in such 
cases the requirements for severe ratings are not necessarily 
met.

The evidence of record in December 1994 clearly established 
that the veteran sustained an open, displaced, comminuted 
fracture of the right medial femoral condyle in the motor 
vehicle accident; however, clear evidence of muscle injury 
was lacking.  Although atrophy of the right quadriceps 
muscles was found during the December 1972 orthopedic 
consult, this was long after the accident.  There is no 
indication in service medical records that the atrophy was 
due to muscle injury.  In addition, no muscle injury was 
identified on the VA examination in October 1994.  The 
argument that the RO committed CUE in failing to grant a 40 
percent evaluation on the basis of severe muscle injury was 
specifically addressed and correctly rejected by the Board in 
its November 2000 decision.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) and the regulations implementing the VCAA are not 
applicable to the veteran's claim of CUE in the November 2000 
Board decision.  See Livesay v. Principi, No. 00-51 (U.S. 
Vet. App. Aug. 30, 2001) (en banc).

ORDER

The veteran's motion to revise or reverse, on the basis of 
CUE, the November 28, 2000, decision of the Board, which 
denied a claim of CUE in a December 1994 rating decision 
assigning a 20 percent evaluation for residuals of a fracture 
of the right femur with knee involvement, is denied.  


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 



